         Case 1:21-cr-00214-JDB Document 19 Filed 04/19/21 Page 1 of 1




       In the United States District Court for the District of Columbia


United States of America


v.                                                      Case No. 1:21-cr-214
                                                        The Hon. John D. Bates


Joseph Padilla.



                               Unopposed Motion to Continue

       With apologies to the Court, Counsel requests a continuance of the hearing on Mr. Padilla’s

Motion to Revoke Detention from April 28, 2021 to May 3, 2021, or a day thereafter that is

convenient to the Court. Counsel has an ongoing family emergency that should be resolved by May

3, 2021. The government, through Assistant U.S. Attorneys Puja Bhatia and Jacob Strain, does not

oppose a continuance; both are also free on May 3, 2021. Counsel has discussed the continuance

with Mr. Padilla who understands and consents to a continuance.

                                            Respectfully Submitted,

                                            /s/ Nathaniel Wenstrup______

                                            Nathaniel Wenstrup
                                            Assistant Federal Defender
                                            Eastern District of Virginia
                                            (703) 600-0825
                                            1650 King St. #500
                                            Alexandria, VA 22314




                                                1
